*999MEMORANDUM OF DECISION.
Phillip L. Bass appeals from his conviction of operating a motor vehicle while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B, and operating after suspension, 29 M.R.S.A. § 2184. Citing State v. Musk, 438 A.2d 472 (Me.1981), Bass argues that the judgment should be vacated because of procedural irregularity in the transfer of his case from the District Court to the Superior Court. We disagree because the record reflects no irregularity which affects substantial rights. See State v. Sylmor-Slosberg, 451 A.2d 302 (Me.1982). The entry is:
Judgment affirmed.
All concurring.